department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan uniform issue list eo kok ok ok kok legend taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e trust f ira g ira h estate i amount j investment firm k account l kk ok ok ee ok ok ork ok ok ok kor ok ok kee ex ek dear this is in response to your letter dated date supplemented by faxed information dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested meme taxpayer a as grantor and taxpayer b as trustee entered into an irrevocable ‘trust agreement for trust f this agreement provided for the discretionary distribution of income and principal to taxpayer a’s wife taxpayer c this agreement also provided that if taxpayer c predeceased taxpayer a then on taxpayer a’s death the trust principal would be distributed outright to taxpayer a’s children namely taxpayer b taxpayer d and taxpayer e taxpayer a named trust f as the beneficiary of his ira g an individual_retirement_account ira described in code sec_408 through mergers ira g became ira h held with investment firm k my taxpayer c died _ my taxpayer a died taxpayer b was appointed executor of estate i on the date of taxpayer a’s death ira h’s value was amount j taxpayer b requested that investment firm k transfer ira h to trust f in order to effectuate a rollover of ira h into another ira ona mmm taxpayer b received forms from investment firm k to as explained it in investment firm k’s cover letter transfer ira h to an estate i account and ‘to transfer the ira rollover account into the irrevocable_trust account ong submitted the investment firm k distribution request form that was enclosed with the letter in order to accomplish a distribution by journal of the ira h account value to trust i’s account at investment firm k this form had been filled out by investment firm k except that taxpayer b chose not to have federal income taxes withheld because he believed that the actions described herein would constitute a rollover and that no federal income taxes would be due taxpayer b signed and it has been represented that no one associated with investment firm k explained to taxpayer b at the time the above transaction was being consummated that there was a difference between a distribution to trust i and a rollover described in code sec_408 furthermore it has been asserted that no one at investment firm k advised taxpayer b that the form that was sent to him was not the proper form to accomplish a rollover it has been represented that investment firm k does have a one page sheet entitled instructions for ira_distributions that should have accompanied the distribution form that was sent to taxpayer b however taxpayer b did not receive this sheet until date which was after the 60-day rollover period applicable to the distribution of amount j from ira h had expired taxpayer b first became aware that the distribution from ira h was not rolled over into another ira when he received a form 1099-r from investment firm k in either late january or early date taxpayer b immediately requested that the funds distributed from ira h be placed in an inherited individual_retirement_account in the name of taxpayer a at investment firm k in order to qualify the transaction described herein as a rollover_contribution investment firm k refused and continues to refuse to make this transfer since the applicable 60-day rollover period had expired investment firm k is holding all funds transferred out of ira h and all earnings on those funds in account l and no distributions have been made from that account based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount j from ira h because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira should be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code denies rollover treatment for inherited iras an ira shall be treated as inherited if the individual for whose benefit the arrangement is maintained acquired such ira by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_408 of the code provides a 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to the ruling requested code sec_408 and revproc_2003_16 authorize the service to extend the 60-day rollover period under certain circumstances however the service may only grant an extension of time to accomplish a rollover where the distribution concerning which the extension is requested was eligible for rollover treatment in this case neither trust f nor taxpayer a’s three children the three beneficiaries of trust f was eligible to roll over amount j the amount distributed from ira h and eventually placed in account l into another ira in short the information presented by taxpayer b demonstrates that ira h became an inherited ira as defined in sec_408 with respect to trust f and taxpayer a’s three children upon taxpayer a’s death sec_408 of the code denies rollover treatment for inherited iras since amount j was ineligible to be rolled over into an ira the 60-day rollover period never attached to amount j thus the service cannot grant an extension of time to complete an action which neither trust f nor the three beneficiaries thereof could have accomplished within the 60-day period applicable to rollovers ok ok thus with respect to your ruling_request we conclude as follows since trust f and the beneficiaries thereunder were ineligible to roll over amount j distributed from ira h into an individual_retirement_account the service cannot grant any period of time to accomplish said rollover of amount j no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t3 at _ please sincerely yours wen vo frances v slgan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc ok ok ok
